                                                                   300 North LaSalle
                                                                   Chicago, IL 60654
           Wendy L. Bloom                                            United States
        To Call Writer Directly:                                                                                                    Facsimile:
          +1 312 862 2343                                           +1 312 862 2000                                              +1 312 862 2200
      wendy.bloom@kirkland.com
                                                                   www.kirkland.com




                                                                 January 31, 2020

           The Honorable Jesse M. Furman
           United States District Court for the
           Southern District of New York
           500 Pearl Street
           New York, NY 10007

                   Re:        In re GM LLC Ignition Switch Litig., 14-MD-2543 (JMF)
                              Murphy v. GM LLC, 16-CV-0678
          Dear Judge Furman:

                  Pursuant to Order No. 157 Section V (Docket No. 6272), counsel for New GM and counsel
          for plaintiffs Park Murphy, Kari Murphy, and the Estate of Chelsea Murphy are very pleased to
          inform the Court that the parties have executed a confidential term sheet to resolve plaintiffs’
          claims. The parties are now working on a confidential settlement agreement, and once that is
          completed and any necessary court approvals are obtained consistent with Order No. 165 (Docket
          No 7641), the parties anticipate filing a notice of voluntary dismissal with prejudice. In the interim,
          New GM respectfully requests that the Court deny New GM’s motion to dismiss without prejudice
          and subject to renewal should the settlement not be effectuated. (Docket Nos. 7637, 7638.)

                                                                                  Respectfully submitted,

                                                                                  /s/ Wendy L. Bloom
                                                                                  Wendy L. Bloom

                                                                                  Counsel for Defendant General Motors LLC


           cc: MDL Counsel of Record
Application GRANTED. The Clerk of Court is directed to terminate 14-MD-2543, ECF No. 7637 and
16-CV-678, ECF No. 152. The parties shall include an update in future monthly related case updates.
SO ORDERED.



                                                      February 3, 2020
Beijing   Boston   Dallas   Hong Kong   Houston   London   Los Angeles   Munich   New York   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
